DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue (US 2014/0239874.

Regarding claim 1,
Inoue discloses (fig.1):
An electronic timepiece (Fig. 1, all elements, ¶0003), comprising:
a motor (1) having a rotor (shown in Fig. 2, rotor position, ¶0057) and at least two coils (L1, L2, ¶0057), the rotor being configured to rotate to a plurality of prescribed positions (Fig. 2, rotor positions, ¶0057); and
a driving processor (logical circuit, 20, 10_1, 10_2, 50) for driving the motor (via 10_1, 10_2, ¶0042), the driving processor being configured to:
apply a driving pulse (¶0046-¶0055, ICoil1, ICoil2) to said at least two coils (L1, L2) for causing the rotor to rotate (Fig. 2, rotor position, ¶0057);
after completing the application of the driving pulse (For example, Icoil1 from 0 to 45°), apply a detection pulse (S4, which is used to create S2_1, and S2_2) for detecting whether or not the rotor has rotated to at least one of said at least two coils (L1 or L2) so as to cause the at least one of said two coils to store magnetic energy (detects based on BEMF being read back and determined if out of step occurs, which lets the circuit determine if the rotor has rotated, ¶0076, ¶0088);
after applying the detection pulse (S4, which is used to create S2_1, and S2_2), connect a detection circuit (30) to the at least one of said at least two coils (L1, L2, via 31, ¶0059-¶0060);
receive, from the detection circuit (30), a signal indicating a detected value of current (VBemf1/2, is related to the current going through the coil, ¶0057-¶0060), detected by the detection circuit (30),  flowing in the at least one of said at least two coils (L1, L2) that is generated  as the magnetic energy stored due to  the detection pulse outputted to the at least one of said at least two coils (BEMF is the electromotive force generated from current entering into the coils, ¶0057-¶0059); and
determine whether or not the rotor (fig. 2, rotor position) has rotated to one of the plurality of prescribed positions on the basis of the detected value of current (¶0057, ¶0076, ¶0088),
wherein a polarity of the detection pulse is opposite to a polarity of the driving pulse (Fig. 1, 34, polarity changer changes polarity of detection signal, which means the detection signal is opposite of the driving signal, ¶0060-¶0063).

Regarding claim 2,
Inoue discloses (fig.1):
wherein the processor (Fig. 1, logical circuit, 20, 10_1, 10_2, 50) :
applies the detection pulse (S4, which is used to create S2_1, and S2_2) to the at least one of said at least two coils (L1, L2) for a prescribed period (Fig. 2, Hi-Z periods, ¶0058-¶0059); and
receives the signal that indicates the detected value of current flowing in the at least one of said at least two coils from the detection circuit after the prescribed period has ended (VBEMF1/2, ¶0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2014/0239874) in view of Fukushima et al. (US 2017/0357216).

Regarding claim 3,
Inoue discloses the above elements from claims 1 and 2.
They do not disclose:
wherein the detection pulse has a waveform in which a high-level period is 0.01 milliseconds to 1 millisecond.

However Fukushima teaches (Fig. 28):
wherein the detection pulse has a waveform in which a high-level period is 0.01 milliseconds to 1 millisecond (Fig. 28, 0.5mS, ¶0349).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the step-out prevention circuit of Inoue that senses rotor position based on the BEMF voltage value based on the coil current in order to detect rotor position and prevent step-out of the motor, ¶0057-¶0058 and make the detection period From Inoue that detects the BEMF period in between 0.01-1 ms in order to shorten the detection time as taught by Fukushima (¶0349).

Regarding claim 3,
Inoue discloses the above elements from claims 1 and 2.
They do not disclose:
wherein the detection pulse has a waveform in which a high-level period is 0.01 milliseconds to 1 millisecond.

However Fukushima teaches (Fig. 28):
wherein the detection pulse has a waveform in which a high-level period is 0.01 milliseconds to 1 millisecond (Fig. 28, 0.5mS, ¶0349).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the step-out prevention circuit of Inoue that senses rotor position based on the BEMF voltage value based on the coil current in order to detect rotor position and prevent step-out of the motor, ¶0057-¶0058 and make the detection period From Inoue that detects the BEMF period in between 0.01-1 ms in order to shorten the detection time as taught by Fukushima (¶0349).

Regarding claim 3,
Inoue discloses the above elements from claims 1 and 2.
They do not disclose:
wherein the at least one of said at least two coils to which the detection pulse is applied and to which the detection circuit is connected is only one of said at least two coils, and wherein, at any of the plurality of prescribe positions to which the rotor has rotated, a magnetic flux density of said one of said at least two coils to which the detection circuit is connected is higher than a magnetic flux density of a coil or coils of said at least two coils that are not connected to the detection circuit.

However Fukushima teaches (Fig. 5):
wherein the at least one (Fig. 5, A or B) of said at least two coils (A and B) to which the detection pulse is applied and to which the detection circuit is connected is only one of said at least two coils (A and B, detection circuit can selectively connect via switches), and wherein, at any of the plurality of prescribe positions to which the rotor has rotated, a magnetic flux density of said one of said at least two coils to which the detection circuit is connected is higher (magnetic flux density is based on current) than a magnetic flux density of a coil or coils of said at least two coils that are not connected to the detection circuit (detection circuit ¶0130).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the step-out prevention circuit of Inoue that senses rotor position based on the BEMF voltage value based on the coil current in order to detect rotor position and prevent step-out of the motor, ¶0057-¶0058 and make the detection period From Inoue that detects the BEMF period in between 0.01-1 ms in order to shorten the detection time as taught by Fukushima (¶0349).


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments towards claims 1-4, applicant argues that Inoue does not disclose a detection pulse nor does that Inoue has a detection pulse opposite to the polarity of the driving pulse, however, examiner disagrees because in ¶0060-¶0063, Inoue teaches how the detection pulse is created and needs a polarity reverser to read the pulse, as such, examiner believes this would indicate that the detection pulse is in the opposite direction and thus taught by Inoue.
Regarding claims 2-4, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner is maintaining the rejections of claims 1-5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846   
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846